     Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 1 of 9. PageID #: 2

                                                                       1:19mj3195


                                    AFFIDAVIT

      Affiant, Stephanie M. Laughlin, Special Agent (SA) of the Drug Enforcement

Administration (DEA), United States Department of Justice, being duly sworn, do

depose and state that:

                                INTRODUCTION

      1.     Affiant is an officer or employee of the United States Department of

Justice, Drug Enforcement Administration (DEA) within meaning of Title 18,

United States Code, Section 2510(7), and is empowered by law to conduct

investigations and to make arrests for offenses enumerated in Title 18, United States

Code, Section 2516. At all times mentioned herein, Affiant has been acting in an

official capacity as a Special Agent with the DEA.

      2.     Based on facts stated herein, Affiant submits this affidavit in support of

a criminal complaint and arrest warrant for STEVEN AL-JAY HINDS, and submits

that there is probable cause to believe that STEVEN AL-JAY HINDS, on or about

June 18, 2019, in Cleveland, Ohio, in the Northern District of Ohio: (i) knowing he

was an alien illegally or unlawfully in the United States, knowingly possessed a

firearm, to wit, a North American Arms .22 caliber Derringer serial #L200190 and

a Smith & Wesson .357 magnum revolver, serial #CWZ3207, and the firearm was

in and affecting commerce, in violation of 18 U.S.C. § 922(g)(5); and (ii) knowingly
        Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 2 of 9. PageID #: 3



                                        -2 -

possessed with intent to distribute a mixture or substance containing a detectable

amount of fentanyl and 4-ANPP, Schedule II controlled substances, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(C).


                         TRAINING AND EXPERIENCE

        3.    Affiant is currently assigned to the DEA’s Cleveland District Office as

a Special Agent. Affiant has participated in and conducted investigations targeting

individuals and organizations involved in the unlawful importation, possession and

distribution of controlled substances in the Northern District of Ohio and elsewhere.

Affiant has also received specialized training in narcotics, narcotics trafficking,

money laundering and various techniques for investigating persons and

organizations engaged in this unlawful conduct.


                                     SUBJECT

        4.    This affidavit is regarding STEVEN AL-JAY HINDS with a birth date

in 1991, no Social Security Number, FBI No. 853THT06M, and Alien No.

215979085. HINDS is a black male, 5’11, 145 pounds, with brown hair, brown

eyes.
      Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 3 of 9. PageID #: 4



                                         -3 -

   FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

      5.     Except where otherwise noted, the information set forth in this

Affidavit has been provided to Affiant directly or indirectly by investigators with the

DEA, Ohio State Highway Patrol or other law enforcement officers.              Unless

otherwise noted, wherever in this affidavit Affiant asserts a statement was made, the

information was provided by another law enforcement officer (who may have either

direct or hearsay knowledge of the statement) to whom Affiant has spoken or whose

report Affiant has read and reviewed. Such statements are among many statements

made by others, and are stated in substance unless otherwise indicated.

      6.     On June 18, 2019, the Ohio State Highway Patrol (OSHP) Special

Response Team (SRT) responded to 4251 East 126th Street, Cleveland, Ohio, in an

attempt to locate an individual with active felony arrest warrants through the

Cuyahoga County Common Pleas Court. During the investigation, members of

OSHP SRT observed narcotics in plain view within the East 126th Street residence,

and contacted the DEA Cleveland District Office regarding the observations. Several

individuals were detained from within the residence by OSHP SRT, including

STEVEN AL-JAY HINDS.

      7.     On the same date, DEA TFO Christopher Giordano obtained a State of

Ohio narcotics search warrant for 4251 East 126 Street, Cleveland, Ohio. The Search
     Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 4 of 9. PageID #: 5



                                      -4 -

Warrant was signed by the Honorable Judge Steven E. Gall of the Cuyahoga County

Common Pleas Court. At approximately 5:58pm, the search warrant was executed

on the 4251 East 126th Street residence by members of the Cleveland DO and OSHP.

      8.    During the execution of the search warrant, a thorough search of the

residence was conducted, resulting in the seizure of approximately 29 grams (or

approximately 328 tablets) of fentanyl and 4-ANPP mixture, 11,159 grams of

marijuana, and approximately 7 grams of cocaine hydrochloride. Three firearms

were also located in the residence, including a Taurus TCP .380 caliber pistol, a

Smith & Wesson .357 magnum revolver, and a North American Arms Derringer .22

caliber handgun. Additional ammunition and a ballistic vest were also located

within the residence.

      9.    During the search, several of the above listed items were recovered in

the Southwest Bedroom of the residence, including two loaded firearms, a

bulletproof vest, a loaded drum magazine, and suspected narcotics. The loaded

Smith & Wesson .357 revolver was located on top of a shoe rack containing men's

shoes, hidden under ball caps. Located within the men's shoes were three baggies

containing various amounts of blue pills (fentanyl/4-ANPP mixture) and a baggie

containing white powder (cocaine hydrochloride). A black shoulder bag hanging

on the closet door within the southwest bedroom was found to contain the loaded
     Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 5 of 9. PageID #: 6



                                        -5 -

.22 caliber Derringer firearm, a wallet containing a United States Virgin Islands

identification card (believed to be fraudulent) of HINDS, and HINDS's passport

from Jamaica.

      10.    During the search warrant execution at the East 126th Street residence,

Affiant and TFO Giordano conducted field interviews with the occupants of the

residence. In a post-Miranda interview, HINDS advised he did not live at the

residence and had only stayed overnight to visit with his friend and his girlfriend,

Chamari Atkinson. HINDS stated he left his black bag containing his identification

(Passport/Virgin Islands Identification Card) and US currency in the second floor

bedroom at the location. Affiant and TFO Giordano asked HINDS about the items

found in the Southwest Bedroom and HINDS initially denied any knowledge or

ownership of the seized items. Investigators then advised HINDS that due to the

obvious amount of HINDS's personal items in the bedroom, (i.e, his credit cards,

bank receipts, and other personal effects), he was obviously being untruthful about

having no knowledge a firearm located in his black shoulder bag.             HINDS

eventually admitted ownership of the .22 caliber Derringer firearm located in the bag

with his identification. HINDS advised he purchased the .22 caliber Derringer

firearm approximately two (2) months ago for approximately $50.00 US currency.
     Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 6 of 9. PageID #: 7



                                       -6 -

      11.    During a post-Miranda field interview with Chamari Atkinson,

Atkinson advised Affiant and TFO Giordano she did not reside at the 4251 East 126th

Street residence and was there to visit her boyfriend, HINDS. Atkinson advised

investigators that she believed HINDS resided at 4251 East 126th Street, Cleveland,

Ohio and knew no one else at the address.

      12.    All subjects detained at the 4251 East 126th Street, Cleveland, Ohio

residence during the execution of the search warrant were checked for outstanding

warrants.   One individual was found to have an outstanding warrant and was

arrested by OSHP. All others were released on scene pending laboratory results on

the suspected narcotics.

      13.    On July 18, 2019, a traffic stop was conducted on a blue Chevrolet

Impala bearing Pennsylvania license plate KSK5292 on Interstate 80 West near Mile

Post 190 by the Ohio State Highway Patrol. Upon approach, OSHP Trooper Kelley

observed marijuana residue on the center console and detected the odor of raw

marijuana within the vehicle. OSHP Trooper Kelley asked the driver, later found

to be Kevawn Barnes, for his identification. Barnes, who spoke in a Jamaican

accent, provided OSHP Trooper Kelley with a Florida driver's license in the name

of Anthony R. Williams, Jr. During a pat-down of Barnes, a small bag of marijuana
        Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 7 of 9. PageID #: 8



                                                      -7 -

was located in Barnes’s left pants pocket. OSHP Trooper Boyer spoke with the

passenger of the vehicle, who was identified as HINDS.

        14.      Subsequent to a search of the vehicle, OSHP Troopers located an

unknown amount of US currency within the center console of the vehicle. Upon

searching a black bag belonging to HINDS 1, OSHP Trooper Kelley located more

US currency2, bound with the same black rubber bands as the U.S currency located

in the center console. OSHP Kelley also located a plastic bag containing small

black rubber bands, consistent with the black rubber bands found on the US currency

in both HINDS’s bag and within the center console. An odor of raw marijuana and

marijuana shake was also found throughout the trunk of the vehicle.

        15.      Barnes and HINDS were both read their Miranda rights. Barnes was

uncooperative and would not provide any information regarding the U.S. currency

located in the vehicle or his true identity. HINDS stated the money located in his

black bag belonged to him and stated part of the money in the center console was

his and part belonged to Barnes. HINDS did not further elaborate on how much of

the money belonged to him.



1
         The black bag belonging to HINDS located during the OSHP traffic stop was the same black bag investigators
observed in a bedroom believed to belong to HINDS during the execution of a search warrant on June 18, 2019 at
4215 East 126th Street, Cleveland, Ohio.
2
         Based on the method in which the US currency was bound, and the evidence of marijuana throughout the
vehicle, Affiant believes, based on her training and experience, the US currency located in the center console and
within HINDS’ bag to be drug proceeds.
     Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 8 of 9. PageID #: 9



                                       -8 -

      16.   OSHP contacted Customs and Border Patrol to assist in identification

of the occupants of the vehicle. Barnes and HINDS were found to be Jamaican

citizens, in the United States illegally, and were detained by CBP. Further

investigation into the immigration status of HINDS showed HINDS had entered the

United States on July 22, 2011, on a visitor’s Visa, with authorization to remain in

the United States no longer than six months. Per CBP, HINDS remained in the

United States beyond the six months he was allowed without authorization from the

Department of Homeland Security.       Due to HINDS violating his immigration

status, he was placed in removal proceedings on July 18, 2019 and housed at the

Seneca County Jail.

                                 CONCLUSION

Based upon the above facts and circumstances, there is probable cause to believe

that on June 18, 2019, in the Northern District of Ohio, Eastern Division, STEVEN

AL-JAY HINDS (i) knowing he was an alien illegally or unlawfully in the United

States, knowingly possessed a firearm, to wit, a North American Arms .22 caliber

Derringer serial #L200190 and a Smith & Wesson .357 magnum revolver, serial

#CWZ3207, and the firearm was in and affecting commerce, in violation of 18

U.S.C. § 922(g)(5); and (ii) knowingly possessed with intent to distribute a mixture

or substance containing a detectable amount of fentanyl and 4-ANPP, Schedule II
     Case: 1:19-mj-03195-TMP Doc #: 1-1 Filed: 07/23/19 9 of 9. PageID #: 10



                                        -9 -

controlled substances, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).



                                       ______________________________
                                       Stephanie M. Laughlin
                                       Special Agent
                                       Drug Enforcement Administration




                                                              9:06 AM, Jul 23, 2019
